Title: George Mercer to Thomas Waggener, 2 October 1755
From: Mercer, George
To: Waggener, Thomas



[Alexandria, 2 October 1755]
To Captain Thomas Waggener.

As Colonel Washington has been informed by Governour Dinwiddie, that you was Dispatched from Williamsburgh before the Seventeenth of last month, with Orders to proceed here immediately; he is much surprized at your Delay, and can only attribute it to Sickness; as he imagines you would not, at this time, when your presence is so necessary, have been absent so long, unless some such accident had happened.
It is his Orders, that, with all possible Dispatch, you proceed to Alexandria; there to take the Command of those Troops that Rendezvous there.

When you arrive at Alexandria, you will find Orders left with Major Carlyle for you. I am, Sir, &c.

G. Mercer, Aid de Camp.
Alexandria—October 2d 1755.    

